         Case 6:20-cv-00579-ADA Document 9 Filed 07/10/20 Page 1 of 3
          Case 6 20-cv-00579-ADA Document
                     :                     Filed 06/30/20 Page L ot 2   7
AO 440 Rev.06/12) Summons in   a   Civil Action



                               UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC,
Plaintiff

        V.                                                              Civil Action No. 6:20-CV-00579-ADA

GOOGLE LLC,
Defendant



                                                  SUMMONS IN A CIVIL ACTION

TO:   Google LLC
      c/o Corporation Servlce Company
      211 East 7th Street, Sulte 620
      Austin, Texas 78701

   A lawsuit has been filed against you.

    Within 21 days after service of this summons on you (not counting the day you received it) _-- or 90 dup .
if you are the Uiited States or a United States Ageniy, or an office oi emplojre-e of the United States described
in Fed. R. Civ. P. 12 (a)(2) or (3) -- you must sirve bn the plaintiff an answ6r to the attached complaint or a
motion under Rule l? of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:



                                     James L. Ethertdge
                                     Etheridse Law Gioup, PLLC
                                                            sutte   I   2   0-   32   4
                                     3:l?rt#]li}l?tifioo"
  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.




  JEANNETTE J. CLACK
  CLERK OF COURT
  s/LEIGH ANNE DIAZ
  DEPUTY CLERK
                                                                                          ISSUED ON 2020-06-30 l7:26:43
          Case 6:20-cv-00579-ADA Document 9 Filed 07/10/20 Page 2 of 3
          Case 6: 20-cv-00579-ADA Document 7 Filed 06/30/20 Page 2 ot 2

AO 440 Rev. 06/12) Summons tn   a   Civil Actlon   {Pase 2)

Civil Action No, 6:20-CV*00579-ADA

                                             PROOF OF SERVICE
             (This section should not be filed with the coutt unless requited by Fed. R. Ctv. P. a(0)

       This summo ns for (name of individual and title, if any)
was received by me on(date).

  il    I personally served the summons on the individual at (place)
                                                                  pn (date)                                                    ;or

                                                          **
        I reft the summons at the            indivi*i:rtw;:1i.*:::^":Ti::,::?x:_
                                                                         of suitable age and discretion who resides there,
        on (date)                                                     led a copy to the individual's last known address; or

                                              ***
  f:    I served the summons on(name of individual)                                                                       ,   who is
        designated by law to accept service ofprocess on behalfof(name oforganization)
                                                                                      on(date).                                ;or

        I returned the summons unexecuted because                                                                                ;or

        Other (specify):




My fees are $                               for travel and    $                for services, for   a total   of   $---.
I declare under penalty that this information                 i, t*"rr1gg**.

Date:-                                             ,,,,u*_$K
                                                        F
                                                        ***
                                                                                          Printed name and title




                                                                                             Server's Address


Additional information regarding attempted sevice, etc:
                       Case 6:20-cv-00579-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                                        AFFIDAVIT OF.SE.RVICE

                                                UNITED STATES DISTRICT COURT
                                                     Westem District of Texas

         Case Number:6:2&CV€79

         Plalntlff:
         WSOU INVESTMENTS, LLG dlbla BRAZOS LICENSING AND
         DEVELOPMENT,
         vs.
         Defendant:
         GOOGLE LLC

         Received these papers on the 7th day of July, 2020 at7:30 am to be served on GOOGLE LLC care of
                                                                                                             lts
                           coRpoRATtOru'senvlde         coMPAl.lY,  211E.71h  Street, $uite 620, Austin, Travls  County,
         negistereo      &eht,
         TX 78701.

         l, Thomas Kroll, being duly swom, depose and say that on the 7th day of July, 2020 at10:00 am, l:

         hand detivered to GOOGLE LLC a true copy of this Summons In a CivitAction togetherwith€riglnal Gomplaint
         for patent Infrlngement anO .luryfrtal Dbinanded, by delivering to its Rgsig led Agent, CORPORATION
         SERVTCE cOMplNy, by and thr6ugh ib designated ajent, SAMANTHA GUERRA, atthe address
                                                                                                           of:211 E.7th
                                                   nt                first endorsed upon such copy of such  process the
         Street, Suite 620, Austin, Travis C6unty,    ZgZOt, hiaving
         date of delivery.



          I   certi! that I am approved by the Judiclal Branch Certification Commission, Misc. Docket No. 0$'9122 under rule
          ioi,t'oi,'r"u soi.i ortne iftCp    to deliver citiations and other notices from any. Dislrict, countyand Justice courts
                                                                                                                           not a party
          in and for the State of Texas. iam competent to make this oattr: I am not less than 18 years oj age, I am
                                    cause, I have  irot  been  convicted of a febny  or a crime of moral  turpitude, and I am not
          to the above-referenced
          interested in the outcome of the above-referenced cause.




          Subscribed and Swom to before me on the 7th day of
          July, 2020 by the affiantwho is personally knovvn to me.
                                                                                        PSC - 3012, ExP.81311202'l


                                                                                        Our Job Serial Number: THP-2020003538
                                                                                        Ret 18&0435

                                            Copydght@ 1992-2020 Daltbase sswicg3, lnc   '   Pmce6s Sery.feToolboxv8'1k

*:,-YJih
sl'.   lA\ 19
                ff'fff#:ag*,""
                11n4E2n23
                lONo
                                                                                                              ilt il ll ll ilffilllllllll I ll I ll lll
                       130429927
                                                                                                                                                          lll
